DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the original filing of the application, received 20 July 2020, the preliminary amendment received 20 July 2020 and the preliminary amendment received 13 April 2021.

The amendment of the specification received 13 April 2021 is accepted and entered into the record.

The status of the claims is as follows: Claims 1-16 are cancelled and claims 17-37 are new.  In summary, claims 17-37 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-24 and 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezoye et al. (U. S. Patent Application Publication 2009/0043870 A1, hereafter ‘870) and in view of Aho et al. (European Patent Application Publication EP 0 899 691 A2, already of record, hereafter ‘691).

Claims 1-16 (Cancelled).

Regarding claim 17 (New), Ikezoye teaches a method (‘870; figs. 1 and 2; ¶ 0016; system and method) comprising: at a computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) including non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught) and one or more processors (‘870; ¶ 0044-0045; CPU), wherein the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) is communicatively coupled to a display device (‘870; fig. 1, element 26, display; ¶ 0048) and one or more input devices (‘870; ¶ 0045): while causing presentation of video content (‘870; figs. 1-3; ¶ 0069; At process 100, the client engine 30 is initiated. The client engine 30 may be initiated by the user of client media player 14 or may initiate automatically upon the recognition of media content being played via the sound card 20 and/or the video card 24) having a current plot setting (‘870; ¶ 0028; genre or category of media playing is logged in a user information log database) via the display device (‘870; fig. 1, element 26, display; ¶ 0048), obtaining, via the one or more input devices (‘870; ¶ 0045), a user input indicating a request to explore the current plot setting (‘870; ¶ 0024; ¶ 0028; a user may issue a request for content-related information via the user-interface); but does not explicitly teach in response to receiving the user input: obtaining synthesized reality (SR) content associated with the current plot setting; causing presentation of the SR content associated with the current plot setting via the display device; obtaining, via the one or more input devices, one or more user interactions with the SR content; and adjusting the SR content in response to receiving the one or more user interactions with the SR content; and in response to detecting satisfaction of an exit condition, ceasing to cause presentation of the SR content and continuing causing presentation of the video content via the display device.
Aho, working in the same field of endeavor, however, teaches obtaining synthesized reality (SR) content associated with the current plot setting (‘691; ¶ 0019; For example, if the video screen is displaying a video which gives the user the feeling of traveling down the Champs Elysees each successive video frame is actually a representation of the view from a location further and further down the street, it may be necessary for objects, e.g., a bus, a pedestrian, or a parked car, to pop off the video screen and become represented by computer graphics (synthesized reality (SR)). The computer graphics display engine routine for each of the objects may be initiated as a function of the distance traveled by the video screen down the street, which, for example, may be either indicated in additional information associated with the frame, or, for simple situations, determined as a predetermined function of the time that the video has been running); causing presentation of the SR content associated with the current plot setting via the display device (‘691; ¶ 0019); obtaining, via the one or more input devices, one or more user interactions with the SR content (‘691; ¶ 0004; in accordance with the principles of the invention, an object which pops out from a video into the computer graphics part of the world may be "investigated" by a viewer of the world. One way that this may be achieved is by receiving an indication of a selection of such an object by a user and, in response thereto, providing the user with additional information about the selected object. Another way that this may be 10 achieved is by receiving an indication of a selection of such an object by a user and, in response thereto, allowing the user to explore within the selected object); and adjusting the SR content in response to receiving the one or more user interactions with the SR content (‘691; ¶ 0004-006); and in response to detecting satisfaction of an exit condition (‘691; ¶ 0018; block 411; no object still within the view of the viewer), ceasing to cause presentation of the SR content and continuing causing presentation of the video content via the display device (‘691; ¶ 0018-0021; the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques of to implement the presentation of the SR content associated with the current plot setting via the display device as taught by Aho with methods for producing media content-related information that is presented to the user via a display of a computing device which presents the user specific and related actions that are based upon the information associated with the media content presented and allows the user to directly execute their choice of actions within the environment as is taught by Ikezoye for the benefit of 

In regard to claim 18 (New), Ikezoye and Aho teach the method of claim 17 and further teach wherein the SR content is obtained from a library associated with the video content (‘691; ¶ 0027; Any prestored information, such as frames, and information associated therewith, as well as models of the three-dimensional world (SR content), may be stored in different segments. Such segments may be located at a single physical location, e.g., within a single computer, or at different physical locations, such as in various computers that are connected by a network, and made available for use with embodiments of the invention - a library associated with the video content).

Regarding claim 19 (New), Ikezoye and Aho teach the method of claim 17 and further teach wherein the SR content is generated on-the-fly based at least in part on the video content (‘691; ¶ 0015; Each of these computer graphics routines are supplied with the information necessary to generate their respective objects as time passes with each frame for display on the video surface. For example, the information supplied for each object may include the aforementioned motion data which indicates the path of the object; generated on-the-fly for each frame of the video).

In regard to claim 20 (New), Ikezoye and Aho teach the method of claim 17 and further teach wherein the video content continues concurrently while receiving the one or more user interactions with the SR content (‘691; ¶ 0016; ¶ 0028; an object which pops out from a video into the computer graphics part of the world may be "investigated" by a viewer of the world, in 

Regarding claim 21 (New), Ikezoye and Aho teach the method of claim 17 and further teach wherein the video content is paused in response to the user breaching a threshold region associated with the SR content (‘691; ¶ 0028-0029; user commands to stop or pause as they dismount stopping the video and explores the CG world).

In regard to claim 22 (New), Ikezoye and Aho teach the method of claim 17 and further teach wherein the video content is paused while receiving the one or more user interactions with the SR content (‘691; ¶ 0028-0029; user commands to stop or pause as they dismount stopping the video and explores the CG world, one or more user interactions).

Regarding claim 23 (New), Ikezoye and Aho teach the method of claim 22 and further teach the method as further comprising: in response to receiving a command from the user, ceasing to cause presentation of the SR content and continuing presentation of the video content (‘691; ¶ 0028-0029; user returns to the bicycle – pause point – and the video continues).

In regard to claim 24 (New), Ikezoye and Aho teach the method of claim 17 and further teach wherein the exit condition corresponds to completion of at least one objective associated with the SR content (‘691; ¶ 0028-0029; user returns to the bicycle and video resumes as the exploration of the SR content at that point is completed).

Regarding claim 27 (New), Ikezoye and Aho teach the method of claim 17 and further teach the method as further comprising: causing display of an affordance indicating availability of the SR content associated with the current plot setting (‘691; ¶ 0028; pop out object associated with the currently playing video content - affordance indicating availability of the SR content) wherein the SR content associated with the current plot setting is caused to be presented in response to detecting selection of the affordance (‘691; ¶ 0019; ¶ 0028).

In regard to claim 28 (New), Ikezoye teaches a computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) comprising: one or more processors (‘870; ¶ 0044-0045; CPU); a non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught); an interface (‘870; fig. 1, element 24, video card; ¶ 0048) for communicating with a display device (‘870; fig. 1, element 26, display; ¶ 0048) and one or more input devices (‘870; ¶ 0045); and one or more programs (‘870; ¶ 0046) stored in the non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught), which, when executed by the one or more processors (‘870; ¶ 0044-0045; CPU), cause the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) to: while causing presentation of video content (‘870; figs. 1-3; ¶ 0069; At process 100, the client engine 30 is initiated. The client engine 30 may be initiated by the user of client media player 14 or may initiate automatically upon the recognition of media content being played via the sound card 20 and/or the video card 24) having a current plot setting (‘870; ¶ 0028; genre or category of media playing is logged in a user information log database) via the display device (‘870; fig. 1, element 26, display; ¶ 0048), obtain, via the one or more input devices (‘870; ¶ 0045), a user 
Aho, working in the same field of endeavor, however, teaches obtain synthesized reality (SR) content associated with the current plot setting (‘691; ¶ 0019; For example, if the video screen is displaying a video which gives the user the feeling of traveling down the Champs Elysees each successive video frame is actually a representation of the view from a location further and further down the street, it may be necessary for objects, e.g., a bus, a pedestrian, or a parked car, to pop off the video screen and become represented by computer graphics (synthesized reality (SR)). The computer graphics display engine routine for each of the objects may be initiated as a function of the distance traveled by the video screen down the street, which, for example, may be either indicated in additional information associated with the frame, or, for simple situations, determined as a predetermined function of the time that the video has been running); cause presentation of the SR content associated with the current plot setting via the display device (‘691; ¶ 0019); obtain, via the one or more input devices, one or more user interactions with the SR content (‘691; ¶ 0004; in accordance with the principles of the invention, an object which pops out from a video into the computer graphics part of the world may be "investigated" by a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques of to implement the presentation of the SR content associated with the current plot setting via the display device as taught by Aho with methods for producing media content-related information that is presented to the user via a display of a computing device which presents the user specific and related actions that are based upon the information associated with the media content presented and allows the user to directly execute their choice of actions within the environment as is taught by Ikezoye for the benefit of presentation of SR content associated with a current plot setting of a video displayed on a computing device.

Regarding claim 29 (New), Ikezoye and Aho teach the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) of claim 28 and further teach wherein the video content is paused while receiving the one or more user interactions with the SR content (‘691; ¶ 0028-0029; user commands to stop or pause as they dismount stopping the video and explores the CG world, one or more user interactions).

In regard to claim 30 (New), Ikezoye and Aho teach the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) of claim 28 and further teach wherein the one or more programs (‘870; ¶ 0046) further cause the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) to: in response to receiving a command from the user, cease to cause presentation the SR content and continuing presentation of the video content (‘691; ¶ 0028-0029; user returns to the bicycle – pause point – and the video continues).

Regarding claim 31 (New), Ikezoye and Aho teach the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) of claim 28 and further teach wherein the exit condition corresponds to completion of at least one objective associated with the SR content (‘691; ¶ 0028-0029; user returns to the bicycle and video resumes as the exploration of the SR content at that point is completed).In regard to claim 32 (New), Ikezoye and Aho teach the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) of claim 28 and further teach wherein the one or more programs (‘870; ¶ 0046) further cause the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) to: cause display of an affordance indicating availability of the SR content associated with the current plot setting (‘691; ¶ 0028; pop out object associated with the currently playing video content - affordance indicating availability of the SR content), wherein the SR content associated with the current plot setting is caused to be presented in response to detecting selection of the affordance (‘691; ¶ 0019; ¶ 0028).

Regarding claim 33 (New), Ikezoye teaches a non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught) storing one or more programs (‘870; ¶ 0046), which, when executed by one or more processors (‘870; ¶ 0044-0045; CPU) of a computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) with an interface (‘870; fig. 1, element 24, video card; ¶ 0048) for communicating with a display device (‘870; fig. 1, element 26, display; ¶ 0048) and one or more input devices (‘870; ¶ 0045), cause the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) to: while causing presentation of video content (‘870; figs. 1-3; ¶ 0069; At process 100, the client engine recognition of media content being played via the sound card 20 and/or the video card 24) having a current plot setting (‘870; ¶ 0028; genre or category of media playing is logged in a user information log database) via the display device (‘870; fig. 1, element 26, display; ¶ 0048), obtain, via the one or more input devices (‘870; ¶ 0045), a user input indicating a request to explore the current plot setting (‘870; ¶ 0024; ¶ 0028; a user may issue a request for content-related information via the user-interface); but does not explicitly teach in response to receiving the user input: obtain synthesized reality (SR) content associated with the current plot setting; cause presentation of the SR content associated with the current plot setting via the display device; obtain, via the one or more input devices, one or more user interactions with the SR content; and adjust the SR content in response to receiving the one or more user interactions with the SR content; and in response to detecting satisfaction of an exit condition, cease to cause presentation of the SR content and continue causing presentation of the video content via the display device.
Aho, working in the same field of endeavor, however, teaches obtain synthesized reality (SR) content associated with the current plot setting (‘691; ¶ 0019; For example, if the video screen is displaying a video which gives the user the feeling of traveling down the Champs Elysees each successive video frame is actually a representation of the view from a location further and further down the street, it may be necessary for objects, e.g., a bus, a pedestrian, or a parked car, to pop off the video screen and become represented by computer graphics (synthesized reality (SR)). The computer graphics display engine routine for each of the objects may be initiated as a function of the distance traveled by the video screen down the street, which, for example, may be either indicated in additional information associated with the frame, or, for simple situations, 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques of to implement the presentation of the SR content associated with the current plot setting via the display device as taught by Aho with methods for producing media content-related information that is presented to the user via a display of a computing device which presents the user specific and related actions that are based upon the information associated with the media content presented and allows the user to directly execute their choice of actions within the environment as is taught by Ikezoye for the benefit of presentation of SR content associated with a current plot setting of a video displayed on a computing device.

In regard to claim 34 (New), Ikezoye and Aho teach the non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught) of claim 33 and further teach wherein the video content is paused while receiving the one or more user interactions with the SR content (‘691; ¶ 0028-0029; user commands to stop or pause as they dismount stopping the video and explores the CG world, one or more user interactions).

Regarding claim 35 (New), Ikezoye and Aho teach the non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught) of claim 33 and further teach wherein 

In regard to claim 36 (New), Ikezoye and Aho teach the non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught) of claim 33 and further teach wherein the exit condition corresponds to completion of at least one objective associated with the SR content (‘691; ¶ 0028-0029; user returns to the bicycle and video resumes as the exploration of the SR content at that point is completed).

Regarding claim 37 (New), Ikezoye and Aho teach the non-transitory memory (‘870; ¶ 0045-0046; several forms of non-transitory memory are taught) of claim 33 and further teach wherein the one or more programs (‘870; ¶ 0046) further cause the computing system (‘870; figs. 1 and 2; client node(s), 14, and 52a-52n; ¶ 0044; ¶ 0065) to: cause display of an affordance indicating availability of the SR content associated with the current plot setting (‘691; ¶ 0028; pop out object associated with the currently playing video content - affordance indicating availability of the SR content), wherein the SR content associated with the current plot setting is caused to be presented in response to detecting selection of the affordance (‘691; ¶ 0019; ¶ 0028).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezoye et al. (U. S. Patent Application Publication 2009/0043870 A1, hereafter ‘870) as applied to claims 1-24  as applied to claims 1-24 and 27-37 above, and further in view of Latta et al. (U. S. Patent Application Publication 2013/0044129 A1, hereafter ‘129).

Regarding claim 25 (New), Ikezoye and Aho teach the method of claim 17 but do not teach wherein the display device corresponds to a projection-based system, and wherein the video content and the SR content are presented via the projection-based system.
Latta, working in the same field of endeavor, however, teaches wherein the display device corresponds to a projection-based system, and wherein the video content and the SR content are presented via the projection-based system (‘129; figs. 2B and 3A; element 120; ¶ 0053-0054; microdisplay projector) for the benefit of providing a compact user wearable computing device for presenting SR content.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for providing video content and the SR content via a projection-based system as taught by Latta with methods for producing media content-related information that is presented to the user via a display of a computing device which presents the user specific and related actions that are based upon the information associated with the media content presented and allows the user to directly execute their choice of actions within the environment as is taught by Aho and Ikezoye for the benefit of providing a compact user wearable computing device for presenting SR content.

In regard to claim 26 (New), Ikezoye and Aho teach the method of claim 17 but do not teach wherein the computing system is also communicatively coupled with an image sensor that captures one or more images of a physical setting, and wherein causing presentation of the SR content includes composting the one or more images of the physical setting with the SR content for presentation via the display device.
Latta, working in the same field of endeavor, however, teaches wherein the computing system is also communicatively coupled with an image sensor (‘129; figs. 2B and 3A; element 113, forward facing video camera; ¶ 0050) that captures one or more images of a physical setting (‘129; figs. 2B and 3A; element 113, forward facing video camera; ¶ 0050-0051; ¶ 0070), and wherein causing presentation of the SR content includes composting the one or more images of the physical setting with the SR content for presentation via the display device (‘129; fig. 14A; ¶ 0070; ¶ 0151-0152; presentation of the SR content includes composting the one or more images of the physical setting with the SR content for presentation via the display device) for the benefit of providing a compact user wearable computing device for presenting SR content and real environment captured images to the user.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for providing video content and the SR content via a projection-based system that includes images captured by one or more forward facing cameras approximated the field of view of the user for incorporation into the SR system as taught by Latta with methods for producing media content-related information that is presented to the user via a display of a computing device which presents the user specific and related actions that are based upon the information associated with the media content presented and allows the user to directly execute their choice of actions within the environment as is taught by Aho and 

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:

US 20110219419 A1	METHOD AND APPARATUS FOR BROWSING USING ALTERNATIVE LINKBASES – See at least fig. 8 and paragraphs 0114-0123 describing obtaining video media and related linked content.

US 20090144785 A1	METHODS AND SYSTEMS FOR BROADCASTING MODIFIED LIVE MEDIA – Methods and systems are presented for broadcasting a modified live media feed of an event. In an embodiment, the method includes receiving a live media feed at a broadcast computer from one or more recording devices, wherein the live media feed includes real time occurrences of a live event. The live media feed is broadcast after a predetermined delay, and the method includes identifying, during monitoring of the live event, a portion of the live event that is suitable for application of a modification effect. The process also includes the broadcast computer applying the modification effect to a portion of the live media feed corresponding to the identified portion of the live event, and then broadcasting the modified live media feed.

US 20090013263 A1	METHOD AND APPARATUS FOR SELECTING EVENTS TO BE DISPLAYED AT VIRTUAL VENUES AND SOCIAL NETWORKING – A system and method for creating a social entertainment network that allows remote viewers to simulate and participate in the energy and social interaction associated with attendance at a live event. Audio and video content is streamed from events as they occur into virtual venues where people represented by avatars can interact with each other. Users can also establish private virtual venues for viewing live events and/or pre-recorded events. Teaches obtaining video media and related linked content in various 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613